Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following claims 1, 5, 11 and 15 drafted by the examiner and considered to distinguish patentably are presented to applicant for consideration:

1. A manufacturing method of a micro-LED display device, comprising following steps: 
S10, providing a substrate and depositing an LED single crystal film layer on the substrate at an ambient temperature 
S20, providing a display backboard, manufacturing a driving circuit on the display backboard, and disposing touch spots on a side of the driving circuit facing away from the display backboard; 
S30, covering with a dielectric layer, and defining through holes in the dielectric layer, and the through holes directly facing the touch spots; 
S40, forming molten metal dots above the touch spots along the through holes; 
S50, aligning the substrate on which the LED single crystal film layer is deposited with the display backboard, so that one side of the LED single crystal 
S60, applying pressure to the substrate facing away from the LED single crystal film layer and a side of the display backboard facing away from the dielectric layer, respectively, so that the LED single crystal film layer and the dielectric layer are completely attached and bonded together; 
S70, peeling the substrate from an entirety of the LED single crystal film layer and the display backboard; 
S80, performing a yellow light process and an etching process on a side of the LED single crystal film layer facing away from the display backboard to form a micro-LED array; and
S90, forming a protective layer by a filling process and a transparent electrode layer on a side of the dielectric layer facing away from the display backboard to form a complete micro-LED display device.

5. The manufacturing method of the micro-LED display device in claim 4, wherein a height of the dielectric layer is greater than a sum of heights of the driving circuit and the touch spot; anda width of the through holes is less than a width of the driving circuit and is greater than a width of the touch spots.

11. A manufacturing method of a micro-LED display device, comprising following steps: 
S10, providing a substrate and depositing an LED single crystal film layer on the substrate; 
S20, providing a display backboard, manufacturing a driving circuit on the display backboard, and disposing touch spots on a side of the driving circuit facing away from the display backboard; 
S30, covering with a dielectric layer, and defining through holes in the dielectric layer, and the through holes directly facing the touch spots; 
S40, forming molten metal dots above the touch spots along the through holes; 
S50, aligning the substrate on which the LED single crystal film layer is deposited with the display backboard, so that one side of the LED single crystal film layer is directly opposite to a side of the dielectric layer having the metal dots;  
17S60, applying pressure to the substrate facing away from the LED single crystal film layer and a side of the display backboard facing away from the dielectric layer, respectively, so that the LED single crystal film layer and the dielectric layer are completely attached and bonded together; 
S70, peeling the substrate from an entirety of the LED single crystal film layer and the display backboard; 
S80, performing a yellow light process and an etching process on a side of the LED single crystal film layer facing away from the display backboard to form a micro-LED array; and 
S90, forming a protective layer by a filling process and a transparent electrode layer on a side of the dielectric layer facing away from the display backboard to form a complete micro-LED display device.

15. The manufacturing method of the micro-LED display device in claim 14, wherein a height of the dielectric layer is greater than a sum of heights of the driving circuit and the touch spot; and a width of the through holes 18is less than a width of the driving circuit and is greater than a width of the touch spots.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawing Objection and Lack of Sufficient Antecedent basis.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

			/ISMAIL A MUSE/                                Primary Examiner, Art Unit 2819